NON-FINAL REJECTION, FIRST DETAILED ACTION
Status
The present application, 17/397,881, filed on November 9, 2021, is being examined under the AIA  first to file provisions. It claims priority to Application No. 16/680,392, filed November 11, 2019, which issued as US Patent 11,086,486.
Examiner initiated an interview with applicant’s representative Gregory Raburn to discuss potential amendments to place the application in condition for allowance on May 11, 2022. No final agreement was reached.
Claims 21-40 are pending and all are rejected in this Action. Claims 21, 31 and 35 are independent claims.
Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 31 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10, 860,198 Although the claims at issue are not identical, they are not patentably distinct from each other as noted below.

Instant Application 17/397,881

US Patent 11,086,486

21. A computer-implemented method, comprising: launching an interface having a first option and a second option different from the first option; 


responsive to selection of the first option, determining a first set of differences between a first state of the interface and a preconfigured state of the interface;






 responsive to selection of the second option, determining a second set of differences between a second state of the interface and the preconfigured state; and














 generating, based on which of the first set of differences or the second set of differences indicates greater similarity to the preconfigured state, integration code that, as a result of execution by a device, causes the device to interact with an additional interface.   

1. A computer-implemented method, comprising:
obtaining a preconfigured state of a first interface having a preconfigured set of options, the first interface provided by an entity;
launching the first interface in an un-preconfigured state, the first interface including a first set of options corresponding to the preconfigured set of options, the first set of options including a first option and a second option, wherein the first and second options are different;
analyzing the first interface to determine functionality of an object representing the first set of options;
producing a first configured interface by performing simulated human interaction with the first set of options to cause the first option of the first set of options to be selected, wherein the simulated human interaction is implemented based on the functionality to select the first option;
determining a first set of differences between a current state of the first configured interface and the preconfigured state;
producing a second configured interface by performing the simulated human interaction with the first set of options to cause the second option of the first set of options to be selected, wherein the simulated human interaction is implemented based on the functionality to select the second option;
determining a second set of differences between a current state of the second configured interface and the preconfigured state;
determining, based on which of the first set of differences or the second set of differences indicates fewer differences between the preconfigured state and respective configured states, a closest match state to the preconfigured state;
determining a set of processes associated with the closest match state;
generating integration code based on the set of processes;
storing the integration code in association with the entity;
providing, in response to a first request from a client device for an application, the application to the client device;
obtaining, as a result of execution of the application, a second request from a client device for the integration code associated with the entity; and
causing, by providing the integration code to the client device, the client device to modify a second interface on the client device to cause an option of a second set of options in the second interface to be selected, the second interface associated with the entity.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 27 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, there is no disclosure or support of the features of obtaining unmodified source code, inter alia. Therefore, claim 27 is rejected.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A.
Claims 21-23, 26, 28-37 and 39-40 are rejected under 35 USC. § 103 as being unpatentable over Laethem United States Patent Application Publication 2020/0201689 published on June 25, 2020 in view of Pathapati et al. (“Pathapati”), United States Patent 10,043,255 published on August 7, 2018.

As to Claim 21, Laethem teaches: A computer-implemented method, comprising: 
launching an interface having a first option and a second option different from the first option (Laethem: par. 0065, different fields, buttons are available on the screen and may be selected to associate with different resulting “options”).
Laethem may not explicitly teach: responsive to selection of the first option, determining a first set of differences between a first state of the interface and a preconfigured state of the interface; 
responsive to selection of the second option, determining a second set of differences between a second state of the interface and the preconfigured state;
generating, based on which of the first set of differences or the second set of differences indicates greater similarity to the preconfigured state, integration code that, as a result of execution by a device, causes the device to interact with an additional interface.
Pathapati teaches in general concepts related to visually comparing user interface information to then generate information regarding the differences of the user interface (Pathapati: Abstract). Specifically, Pathapati teaches that different user interface images may be compared against design information associated with the user interfaces (Pathapati: col. 16, lines 55-59, a comparison is made in order determine whether the user interface information visually matches the design information). To accomplish this, user simulated interactions with the user interface may be conducted (Pathapati: col. 16 lines 65 to col. 17, line 3). Code may be generated to “correct” the differences between the differences of the user interfaces and the design information (Pathapati: col. 18, lines 34-36). Complete code may be used also to generate the complete user interface (Pathapati: col. 18, lines 50-57). This code may be sent to a second device, different from the first to be then integrated and then executed, thus modifying a second interface (Pathapati: col. 19, lines 33-38, a client device may cause the code for “correcting” the defects to be executed, therefore, eliminating the differences and having it display the preconfigured element).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Laethem device by including computer instructions to compare the user interfaces of Laethem against a preconfigured one as taught and disclosed by Pathapati. Further, such a person would have included instructions to generate code for causing the closest interface to Laethem’s selected option scenario to be created. Such a person would have been motivated to do so with a reasonable expectation of success to allow for response web design that allows for better usability and user satisfaction (Laethem: col. 1, lines 11-15). 

As to Claim 22, Laethem and Pathapati teach the limitations of Claim 21.
Laethem further teaches: wherein source code of the interface is written in Hypertext Markup Language (Laethem: par. 0045).

As to Claim 23, Laethem and Pathapati teach the limitations of Claim 21.
Laethem further teaches: wherein the second set of differences is a change to a class attribute value of a configurable interface element of the interface (Laethem: par. 0073’s table, gives as an example classes that may be captured as part of the scenario definition that has attributes that are set).

As to Claim 26, Laethem and Pathapati teach the limitations of Claim 21.
Laethem further teaches: wherein the preconfigured state is a state of the interface with the first option initially selected (Examiner notes that nothing in the references suggest that the first option would not be initially selected as a preconfigured state)..

As to Claim 28, Laethem and Pathapati teach the limitations of Claim 21.
Pathapati further teaches: wherein selection of the first option occurs as a result of performing simulated human interaction with a configurable interface element of the interface, the configurable interface element having the first option and the second option (Pathapati: col. 16 lines 65 to col. 17, line 3).  

As to Claim 29, Laethem and Pathapati teach the limitations of Claim 28.
Pathapati further teaches: wherein the integration code that causes the device to interact with another interface includes code that further causes the device to interact with a different configurable interface element in the additional interface from the configurable interface element (Pathapati: col. 19, lines 33-38, a client device may cause the code for “correcting” the defects to be executed, therefore, eliminating the differences and having it display the preconfigured element. This code, examiner asserts may include interacting with a different configurable interface element).

As to Claim 30, Laethem and Pathapati teach the limitations of Claim 28.
Pathapati further teaches: wherein the configurable control is a drop-down list or a radio button group (Pathapati: par. 0070, a drop down control item may be detected). 

As to Claim 31, it is rejected for similar reasons as claim 21. Laethem further teaches processors and memory including executable instructions to perform the steps of claim 21 (Laethem: pars. 0098-99).

As to Claim 32, Laethem and Pathapati teach the limitations of Claim 31.
Laethem further teaches: wherein the interface is a webpage (Laethem: par. 0045, HTML is a language for webpages).  

As to Claim 33, Laethem and Pathapati teach the limitations of Claim 31.
Laethem further teaches: wherein selection of the first option occurs as a result of the executable instructions causing the system to emulate a click event or a touch event directed to a configurable interface element having the first option and the second option (Laethem: par. 0065, a click a button action event may be simulated).  .  

As to Claim 34, Laethem and Pathapati teach the limitations of Claim 31.
Laethem further teaches: wherein the integration code that causes the device to interact with another interface includes code that causes the device to restore a stored configuration of selected options by interacting with the additional interface to select options in the additional interface that correspond to the selected options of the stored configuration (Laethem: par. 0072, a plurality of scenarios, each corresponding to a stored configuration)..  

As to Claim 35, it is rejected for similar reasons as claims 21 and 31.

As to Claim 36, Laethem and Pathapati teach the elements of Claim 31.
Pathapati further teaches: wherein the first user interface and the second user interface are different user interfaces provided by a same entity (Pathapati: par. 0047, multiple user interface pages [149]).

As to Claim 37, Laethem and Pathapati teach the elements of Claim 35.
Pathapati further teaches: wherein the integration code is JavaScript code (Pathapati: par. 0045, Javascript is the entry point for generating the code).  

As to Claim 39, Laethem and Pathapati teach the elements of Claim 35.
Pathapati further teaches: wherein the integration code that includes code that causes the client device to detect an interface object with selectable options in the additional interface (Pathapati: par. 0070, a drop down control item may be detected).  .  

As to Claim 40, Laethem and Pathapati teach the elements of Claim 35.
Pathapati further teaches: wherein the integration code further includes code that causes the client device to select at least one option of the interface object (Pathapati: par. 0070, the drop down menu option for the Category field may allow selection of a value).  
B.
Claims 24 and 38 are rejected under 35 USC. § 103 as being unpatentable over Laethem United States Patent Application Publication 2020/0201689 published on June 25, 2020 in view of Pathapati et al. (“Pathapati”), United States Patent 10,043,255 published on August 7, 2018 in further view of Fogarty et al. (“Fogarty”), United States Patent Application Publication 2011/0126158 published on May 26, 2011.

As to Claim 24, Laethem and Pathapati teach the limitations of Claim 21.
Laethem and Pathapati may not explicitly teach: wherein generating the integration code further comprises: 
determining which of the first set or the second set indicates a least amount of difference from the preconfigured state; and 
generating the integration code as a result of determining, based on the least amount of difference, that the selection of the first option results in a state closer to the preconfigured state than the selection of the second option.
Fogarty teaches in general concepts related to reverse engineering of interface structures (Fogarty: Abstract). Specifically, Fogarty teaches that a user interface is initially captured and pixel data of the user interface, including as the user interacts with the interface is captured and analyzed (Fogarty: par. 0017). A prototype of a reverse-engineered facsimile of the user interface is created and is based on the most similar to the original, using a weighted analysis approach (Fogarty: par. 0042, the weighting may be based on a lowest combined cost of the model and content costs as part of the larger decision process). This matching therefore attempts to best recreate the subject interface using a closest modeling approach.
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Laethem- Pathapati methods and device by including computer instructions to generate the code based on the closest matching interface to Laethem’s original scenario as taught and suggested by Fogarty. Such a person would have been motivated to do so with a reasonable expectation of success to allow for choosing a reverse-engineered interface with the least cost model to optimize the prototype for the user interface used (Fogarty: par. 0041). 

As to Claim 38, Laethem and Pathapati teach the limitations of Claim 35.
Laethem and Pathapati may not explicitly teach: wherein the executable instructions that cause the computer system to generate the integration code further include instructions that further cause the computer system to generate the integration code as a result of a determination, based on a comparison of the first difference and the second difference, that the first difference has greater similarity to the preconfigured state than the second difference. 
Fogarty teaches in general concepts related to reverse engineering of interface structures (Fogarty: Abstract). Specifically, Fogarty teaches that a user interface is initially captured and pixel data of the user interface, including as the user interacts with the interface is captured and analyzed (Fogarty: par. 0017). A prototype of a reverse-engineered facsimile of the user interface is created and is based on the most similar to the original, using a weighted analysis approach (Fogarty: par. 0042, the weighting may be based on a lowest combined cost of the model and content costs as part of the larger decision process). This matching therefore attempts to best recreate the subject interface using a closest modeling approach.
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Laethem- Pathapati methods and device by including computer instructions to generate the code based on the closest matching interface to Laethem’s original scenario as taught and suggested by Fogarty. Such a person would have been motivated to do so with a reasonable expectation of success to allow for choosing a reverse-engineered interface with the least cost model to optimize the prototype for the user interface used (Fogarty: par. 0041). 
C.
Claims 25 and 27 are rejected under 35 USC. § 103 as being unpatentable over Laethem United States Patent Application Publication 2020/0201689 published on June 25, 2020 in view of Pathapati et al. (“Pathapati”), United States Patent 10,043,255 published on August 7, 2018 in further view of Cornali, United States Patent 8,812,546 published on August 19, 2014.

As to Claim 25, Laethem and Pathapati teach the limitations of Claim 21.
Laethem further teaches: wherein: the computer-implemented method further comprises: 
obtaining, from the device, a request for a software application for execution on the device; and 
providing the software application to the device; and 
the device is caused to interact with the additional interface by at least providing the integration code to the software application executing on the device.  
Cornali teaches in general concepts related to storing and restoring state information for a page (Cornali: Abstract). Specifically, Cornali teaches that for a web page, a user is able to view data and product information for instance in an electronic marketplace (Cornali: col. 4, lines 14-17). The user is able to configure the interface, which has different user interface elements (Coralie: col. 4, lines 25-45, boxes, drop down lists that may be hierarchical may be selected and configured). A component state manager may store state information of the configured components (Cornali: col. 6, lines 18-25, the manager [306] is able to obtain the appropriate state information for each of the elements). Later, at a request by a client device, the state may be retrieved, which may be in an XML form (Cornali: col. 6, lines 49-52, the XML document [310]; col. 7, lines 6-9, the state information [414] may be retrieved). Relevant portions of elements may be forwarded and then decoded and then set the corresponding UI elements on the client device (Cornali: col. 8, lines 52-56, each of the UI components may be backed by a Java bean for instance to then have the state set). 
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Laethem-Pathapati methods and device by including computer instructions to store, retrieve and inject the closest code as taught and suggested by Cornali. Such a person would have been motivated to do so with a reasonable expectation of success to allow for a less-time intensive interaction with the user interface in recreating a state by client request (Cornali: col. 1, lines 41-44). 

As to Claim 27, Laethem and Pathapati teach the limitations of Claim 26.
Laethem and Pathapati may not explicitly teach: further comprising obtaining the preconfigured state at least by: obtaining unmodified source code of an unmodified interface; 
modifying the unmodified source code by inserting executable code to produce modified source code; 
executing the modified source code to launch a modified interface in an unconfigured state; 
obtaining an initial selection of the first option; and 
obtaining the state of the modified interface with the initial selection as the preconfigured state.  
Cornali teaches in general concepts related to storing and restoring state information for a page (Cornali: Abstract). Specifically, Cornali teaches that for a web page, a user is able to view data and product information for instance in an electronic marketplace (Cornali: col. 4, lines 14-17). The user is able to configure the interface, which has different user interface elements (Coralie: col. 4, lines 25-45, boxes, drop down lists that may be hierarchical may be selected and configured). A component state manager may store state information of the configured components (Cornali: col. 6, lines 18-25, the manager [306] is able to obtain the appropriate state information for each of the elements). Later, at a request by a client device, the state may be retrieved, which may be in an XML form (Cornali: col. 6, lines 49-52, the XML document [310]; col. 7, lines 6-9, the state information [414] may be retrieved). Relevant portions of elements may be forwarded and then decoded and then set the corresponding UI elements on the client device (Cornali: col. 8, lines 52-56, each of the UI components may be backed by a Java bean for instance to then have the state set). 
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Laethem-Pathapati methods and device by including computer instructions to store, retrieve and inject the closest code as taught and suggested by Cornali. Such a person would have been motivated to do so with a reasonable expectation of success to allow for a less-time intensive interaction with the user interface in recreating a state by client request (Cornali: col. 1, lines 41-44). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ozcan et al., US PG Publication 2017/0277374, (Sept. 28, 2017) (describing visual regression analysis of user interfaces against a baseline version).
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T TSAI whose telephone number is (571)270-3916.  The examiner can normally be reached on M-F 10-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES T TSAI/Examiner, Art Unit 2174                                                                                                                                                                                                        1234Map